OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on September 12, 1972 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he ceased practicing law in the State of New York on March 7, 1977 when he moved to Iowa. He states further that he has not practiced law in this State since that time and that there are no complaints pending against him.
We grant the application and direct that his name be stricken from the roll of attorneys.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Resignation accepted and name stricken from the roll of attorneys.